[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
DATE OF SENTENCE:            10 DECEMBER 1993 DATE OF APPLICATION:         10 DECEMBER 1993 DATE APPLICATION FILED:      13 DECEMBER 1993 DATE OF DECISION:            24 MARCH 1998 CT Page 10706
Application for review of sentence imposed by the Superior Court, Judicial District of Waterbury at Waterbury, Docket No. CR-93-216398.
Louis S. Avitabile, Esq.     For the Petitioner
Eva Lenczewski, Esq.         For the State of Connecticut
 BY THE DIVISION
The petitioner was convicted after a trial by jury of Robbery 1st Degree in violation of Conn. Gen. Stat. § 53a-134(a)(4). The trial court imposed a sentence of 14 years to serve consecutive to the sentence the petitioner was then serving.
The record indicates that the petitioner was involved in a robbery at a Coastal Check Mark store. Two males approached the counter and one of them reached under his coat and displayed what looked like a gun and told the victim to "hand over everything". The victim turned over about 300 dollars.
At the hearing counsel for the petitioner argued that the sentence imposed was excessive and disproportionate. He asked that the panel lower the sentence by reducing it by five years.
The assistant state's attorney noted that the robbery occurred in the broad daylight and that the petitioner did most of the acts to effectuate the robbery. She supported the court's reflecting the petitioner's long criminal history of involvement with the law for over twenty-five years. Counsel brought to the panel's attention that this crime was committed while the petitioner was on a three-day furlough, while the petitioner was involved with drugs. She indicated that the sentence imposed reflected that the petitioner is a risk to the community anytime he is at liberty. She concluded by asking the panel to find that the sentence was appropriate.
Given the petitioner's criminal background of long involvement with the criminal justice system, the seriousness of this crime, it cannot be said that the sentence imposed is inappropriate or disproportionate in accordance with 43-28 of the Connecticut Practice Book.
The sentence, accordingly, is affirmed. CT Page 10707
O'Keefe, J.
Klaczak, J.
Norko, J.
O'Keefe, J., Klaczak, J. and Norko, J. participated in this decision.